Citation Nr: 0925464	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating greater than 50 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Regional Office (RO) in 
Cleveland, Ohio rating decision, which granted the Veteran's 
claim for an increased rating for generalized anxiety 
disorder, and assigned a 50 percent disability rating, 
effective March 14, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's generalized anxiety disorder is manifested by 
symptoms such as anxiety, depression, nightmares, regular 
panic attacks, nervousness, obsessive compulsive behavior, 
difficulty with focus and concentration, internal feelings of 
anger, sleep impairment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
social relationships, but without deficiencies in most areas 
of occupational and social functioning.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in April 2006 and May 2008 fully satisfied 
most, and likely all, of the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The April 2006 and 
May 2008 letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.
 
The April 2006 and May 2008 letters explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes the May 2008 letter satisfied the requirements of the 
Vazquez-Flores test except, arguably, the second element 
outlined above.  For the following reasons, the Board finds 
that any defects with regard to the Vazquez-Flores test are 
non-prejudicial. 
 
The Veteran is service connected for a generalized anxiety 
disorder.  As will be discussed below, this disability is 
currently rated under 38 C.F.R. §§ 4.130, DC 9411 (2008).  
Initially, the Board notes that specific provision by letter 
to the Veteran of the aforementioned diagnostic code is 
likely not required, as there is no specific measurement or 
test result required to obtain a higher rating under DC 9411.  
Instead, entitlement to a higher disability rating would be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life.  
Nevertheless, the Board observes that while notification of 
the specific rating criteria was provided in the October 2007 
statement of the case (SOC), and not a specific 
preadjudicative notice letter, the Veteran has demonstrated 
actual knowledge of the rating criteria used to evaluate the 
Veteran's generalized anxiety disorder.  Specifically, the 
Veteran explicitly stated in his April 2007 notice of 
disagreement (NOD) and December 2007 written statement that 
he was exhibiting a number of the symptoms considered 
criteria for a 70 percent rating under DC 9411.  As the 
Veteran has evinced actual knowledge of the rating criteria 
under DC 9411, the Board finds that no more specific notice 
is required of VA as to the claim and that any error in not 
providing the rating criteria is harmless.  See Vazquez- 
Flores, supra.  Thus, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an examination in April 
2006.  The Board notes the Veteran claimed in his April 2007 
NOD and December 2007 written statement that his condition 
had gotten "progressively worse" since the April 2006 VA 
examination and July 2006 rating decision.  As will be 
discussed more fully below, VA treatment records from 
February 2006 to July 2008 contain no objective evidence of a 
material change in the severity of the Veteran's 
disabilities.  Moreover, the Veteran received a generally 
comprehensive psychiatric assessment in July 2008.  While 
this assessment was not a compensation and pension 
examination ordered by the RO, it included an interview with 
the Veteran for current symptomatology, a complete mental 
status examination, and provided diagnostic impressions.  The 
Board finds the VA treatment records, including the July 2008 
psychiatric assessment, adequately demonstrate that the 
Veteran's condition had not materially worsened since the 
April 2006 VA examination.  See 38 C.F.R. § 3.327(a) (2008).  
Indeed, as will be discussed more fully below, the medical 
evidence suggests the Veteran's condition may have improved.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95 
(April 7, 1995).  The Board finds the April 2006 VA 
examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  As will be 
discussed in greater detail below, the examination included 
an interview with the Veteran for history and current 
symptomatology, review of the Veteran's VA treatment records, 
and mental status testing.  The examination in this case is 
adequate upon which to base a decision with regards to this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The Veteran was granted an increased disability rating to 50 
percent, effective March 16, 2006, in a July 2006 rating 
decision.  The Veteran claims the rating does not accurately 
depict the severity of his current condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The General Rating Formula for Mental Disorders provides, in 
pertinent part: 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships . . . . . . 
. . . . . . . . .......................................................  . . . . . 50 
 
Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships . 
. . . . . . . . . . . . . . . . . . . . . . . . . 
.70 
 
Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . . . . . 
. 100
 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008). 
 
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
 
Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 
 
The Board observes that when the Veteran's treatment via 
medication and psychotherapy began in October 2002, his GAF 
score was 40 and improved to a 45 by June 2003 and 46 in 
August 2003.  For the relevant time period of this appeal, 
that is from the year preceding the Veteran's claim for an 
increased rating, the Veteran's GAF scores have ranged 
between approximately 52 (February 2006) and 58 (July 2008).  
The DSM-IV provides for a GAF rating of 51-60 for moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).    

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole do not support an increased rating 
greater than 50 percent at any time during the applicable 
appeal period. 

The Veteran was originally service-connected and granted a 30 
percent disability rating, effective November 1944, for pre-
psychotic personality competent.  The Veteran's diagnosis was 
changed to psychoneurosis, effective March 1947, but the 30 
percent rating was continued.  Effective May 1949, the 
Veteran's rating was decreased to 10 percent.  A July 2006 
rating decision increased the Veteran's rating to 50 percent, 
effective March 14, 2006, and the diagnosis was changed to 
generalized anxiety disorder.  

Private medical files indicate the Veteran sought treatment 
for his condition beginning in October 2002.  In the two (2) 
years preceding the Veteran's March 2006 claim for increased 
rating, there are limited private treatment records.  The 
Veteran was seen in August 2004.  The documenting treatment 
record referenced the presenting problem provided during the 
Veteran's initial assessment in October 2002.  The assessment 
noted the Veteran was anxious and stressed about not being 
able to pay his bills.  The Veteran noted that he had owned 
and run a restaurant/bar in California, until he lost the 
business because of his partner's financial transgressions.  
The Veteran attributed his 1983 divorce from his wife to 
resulting decline in productiveness.  The Veteran claimed 
insomnia and asserted that he had slept a total of five (5) 
hours in the previous two (2) weeks.  The Veteran claimed his 
condition had gotten progressively worse over the preceding 
three (3) months and that he cried and could not sleep 
thinking about how he lost his life savings and his wife.  
The physician noted the Veteran had been sufficiently stable 
that he had not requested or required therapy by a physician 
since August 2003.  The physician continued the Veteran on 
his course of anti-depressants.  The Veteran continued 
periodic treatment and in July 2005 the Veteran complained of 
ongoing stress due to his finances and living with his son 
and daughter-in-law.

In February 2006, the Veteran was first seen at a VA clinic.  
The Veteran asserted an extreme nervous condition since his 
military service.  The Veteran reported working long and hard 
hours all his life and that his wife divorced him because she 
could not stand his extreme anxiety and compulsive behavior.  
The Veteran stated that he lived with his son and claimed 
difficulty sleeping and staying in his seat for more than 
three (3) or four (4) minutes.  The Veteran reported walking 
to relieve his anxiety and asserted that any thinking caused 
obsessive worry and panic attacks.  The examiner noted the 
Veteran was unable to sit still long enough for normal 
therapy sessions and that medication would be required to 
adequately improve and sustain his attention.  The examiner 
diagnosed the Veteran with Axis I obsessive-compulsive 
disorder, generalized anxiety disorder, and severe tobacco 
use disorder and assigned a GAF score of 52.

In March 2006, the Veteran stated that his medication had 
made him less out of control.  The Veteran still complained 
of difficulty sleeping, but hoped a new medication would 
help.  The Veteran reported suffering from nightmares.

Based on the foregoing, the Veteran was afforded a VA 
examination in April 2006.  The examiner noted review of the 
Veteran's VA treatment records.  In an interview with the 
Veteran, he reported panic attacks and nervousness since 
service and hospitalization in the military and in 2003.  The 
Veteran claimed to periodically have used alcohol to treat 
his nervousness, but not at present.  Currently, he reported 
generalized nervousness and anxiety for several weeks at a 
time, for which he smoked cigarettes.  The Veteran noted his 
three (3) to four (4) year treatment at a private facility 
and VA treatment beginning in February 2006.  The Veteran 
reportedly divorced in 1985 because his wife could not take 
his generalized anxiety and nervousness.  The Veteran noted 
that he was retired, since 2001, but that he used to work an 
excessive amount of hours as a method of dealing with his 
anxiety.  On examination, the physician found the Veteran 
anxious, but not suicidal or homicidal.  The examiner noted 
periodic anxiety and occasional panic attacks and 
nervousness, but no suicide attempts.  The Veteran's impulse 
control and hygiene were good and activities of daily living 
relatively good, but sleep was slightly disturbed.  There was 
no evidence of any thought disorder, mania, or pressured 
speech.  The examiner's impression was of a generalized 
anxiety disorder.  The examiner noted the Veteran's history 
of generalized anxiety and nervousness, with occasional panic 
attacks, and a history of treating with alcohol and excessive 
work.  The examiner noted a history of social dysfunction, as 
his wife left him, but that he had a good relationship with 
his son.  The examiner found the Veteran had a capacity for 
improvement and stabilization, as he was taking his 
medication, was not drinking, and had a supportive son.  The 
examiner made an Axis I diagnosis of generalized anxiety 
disorder and assigned a current GAF score of 55.

After the April 2006 VA examination, the Veteran continued to 
receive periodic VA treatment.  In June 2007, the Veteran was 
calm, soft-spoken, and rational, but reported memory problems 
and visual confusion.  The Veteran claimed to sleep during 
the day and then have difficulty sleeping at night.  He 
reported being in contact with his ex-wife and various people 
in the neighborhood, but felt strong support only from his 
son.  The examiner assessed the Veteran as highly anxious, 
but calmed considerably with medication.  The examiner 
described the Veteran as depressed, but not hopeless.  

In November 2007, the Veteran reported increased depression 
after being out of anti-depressant for two (2) to three (3) 
weeks, due to financial difficulties.  Without medication, 
the Veteran reported increased difficult dealing with his 
internal anger.  He claimed no motivation or energy and to be 
spending up to fifteen (15) hours per day sleeping, and 
expressed passive death thoughts without intent to harm 
himself.  The previous week the Veteran claimed to have 
considered driving his car into another moving car.  The 
treatment provider found the Veteran adequately groomed and 
dressed and found him cooperative, with normal speech and 
good eye contact.  The Veteran denied hallucinations and 
there was no loose associations, flight of ideas, 
tangentiality, or circumstantiality observed or delusions 
expressed.  At that time the Veteran agreed to seek treatment 
at a VA hospital, but called two (2) days later to say that 
he felt less depressed and decided not to go to the hospital.

In July 2008, the Veteran claimed he was "doing fine."  The 
Veteran stated that he would talk with his son and at times 
go places with him, but would often spend time alone in his 
room with his television and personal icebox.  The Veteran 
claimed to walk a mile and a half round-trip to get coffee 
and the paper in pleasant weather, otherwise he would drive.  
He also reported spending time working in the yard and 
polishing his jeep.  The Veteran reported getting plenty of 
sleep, although not in one stretch.  The Veteran asserted 
that he had no friends other than his ex-wife, with whom he 
frequently talked on the telephone.  The examiner observed 
the Veteran to have good eye contact, unguarded speech, 
logical flow of thought, and to be alert and fully oriented, 
without suicidal, homicidal, or thought disorder problems.  
The Veteran's current medications had relieved any problems 
in the past with obsessive compulsive disorder and 
sleeplessness.

Also in July 2008, the Veteran received a psychiatric 
screening and assessment from one of his regular treatment 
providers.  The examiner noted past diagnoses of 
posttraumatic stress disorder (PTSD), obsessive compulsive 
disorder (OCD), and anxiety disorder, not otherwise 
specified.  At the time of the examination, the Veteran 
reported limited improvement in his condition, but complained 
of persistent anxiety and nighttime insomnia.  The Veteran 
also reported less social isolation and that he had been out 
independently for errands, appointments, and leisure.  The 
Veteran denied suicidal or homicidal ideation and 
demonstrated adequate insight and decision-making skills.  
The examiner found the Veteran cooperative and without 
apparent delusions or psychotic symptoms.  He was adequately 
dressed and groomed and exhibited normal speech with good eye 
contact.  The Veteran denied audio or visual hallucinations, 
had intact short- and long-term memory, and exhibited no 
loose associations, flight of ideas, tangentiality, or 
circumstantiality.  The examiner assigned a GAF score of 58.

In support of his claim, the Veteran submitted a letter from 
the same treatment provider who performed the July 2008 
psychiatric screening and assessment.  The letter, dated in 
July 2008, noted a monthly or bi-monthly course of treatment, 
for medication management and counseling, over two (2) years.  
The professional stated that the Veteran's anxiety disorder 
had not been adequately controlled at any time during the 
treatment period.  The letter noted daily moderate to severe 
levels of anxiety affecting all aspects of life.  The anxiety 
adversely affected the Veteran's ability to concentrate and 
focus, which often caused increased anxiety, frustration, and 
anger.  The Veteran also experienced periodic bouts of 
depression, progressing to the point where he would passively 
wish he were dead.  The professional concluded that, although 
the Veteran's quality of life was improved with medication 
and therapy, it was unlikely his condition would ever improve 
to the level permitting him to function in a work 
environment.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the Veteran's statements 
regarding his symptomatology show disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating.  See 38 C.F.R. § 4.7. 
 
The assigned GAF scores during this period were between 52 
(February 2006) and 58 (July 2008).  These scores fall into 
the "moderate" systems range.  In addition, the specific 
clinical findings show that the Veteran's generalized anxiety 
disorder is manifested by symptoms such as regular panic 
attacks, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective social 
relationships.  This is exactly the criteria for a 50 percent 
rating.  In addition, the Veteran has high levels of anxiety 
and nervousness, bouts of depression and obsessive compulsive 
behavior, an inability to keep still, difficulty with focus 
and concentration, internal feelings of anger, passive 
thoughts of dying, sleep impairment, and nightmares.  

As explained in more detail above, the symptoms throughout 
the Veteran's treatment are consistent.  For this reason, 
staged ratings are not applicable.  See Hart, supra.  

A rating greater than 50 percent is not appropriate for any 
period of time since service connection was awarded because 
the Veteran does not have severe or total social and 
occupational impairment.  Although the Veteran clearly has a 
serious disability, he exhibits few, if any, of the symptoms 
noted as applicable for a 70 percent rating.  He does not 
exhibit illogical, obscure or irrelevant speech.  He has 
never exhibited impairment in thought processes or 
communication.  He does not exhibit inappropriate behavior.  
His personal hygiene is appropriate.  There is no objective 
evidence of disorientation, suicidal ideation, impaired 
impulse control, or spatial disorientation.  He does have 
some social isolation, but treatment records indicate that he 
does have contact with various neighbors and others in the 
community and that he speaks with his ex-wife regularly on 
the telephone.  The Veteran also has a very close 
relationship with his son, who accompanies the Veteran to 
many of his appointments and with whom he lives.    

With respect to the Veteran's occupational impairment, the 
Board observes the Veteran has been retired since 2001.  
Treatment records indicate the Veteran's retirement was 
caused by the failure of his restaurant and bar in 
California, which failure the Veteran attributes to his 
former business partner's financial misdealings and not to 
his anxiety.  The Board acknowledges that one of the 
Veteran's treatment providers suggested in a July 2008 letter 
that the Veteran's anxiety disorder will likely permanently 
prevent the Veteran from functioning in a work environment.  
Additional treatment reports, however, clearly indicate that 
the Veteran actually used the work environment to alleviate 
his anxiety disorder.  Thus, the Veteran's generalized 
anxiety disorder did not result in significant occupational 
impairment and, absent financial difficulties relating to his 
ownership of the restaurant and bar, there is no evidence 
that the Veteran would not be currently working.  Moreover, 
the Board notes that the 50 percent rating assigned herein is 
recognition of significant industrial impairment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

Even resolving any reasonable doubt in the Veteran's favor, 
the Board finds that he does not meet the requirements for an 
evaluation greater than the current 50 percent schedular 
rating.  As noted above, the criteria for a 70 or 100 percent 
rating are not met.  He does not experience significant 
social or occupational deficiencies nor is his speech 
illogical, obscure or irrelevant.  He does not experience 
hallucinations.  Although he exhibits some impairment in 
concentration, on examination he has been found to have 
intact short- and long-term memory and his thought process 
and communication is overall logical and coherent.  He does 
not exhibit inappropriate behavior.  His personal hygiene is 
appropriate.  There is no objective evidence of 
disorientation.  He does have some social isolation, but he 
has an overall good relationship with his son and ex-wife.  
Therefore, a higher rating is not warranted. 

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993). 
 
According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating. 
 
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected anxiety disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's anxiety disorder with the established criteria 
found in the rating schedule for anxiety disorder shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers a wide range of social and 
industrial indicators and psychiatric symptomatology. 
 
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
anxiety disorder.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  As 
discussed above, the Veteran reports that he has been retired 
since 2001 and his retirement was caused, not by his anxiety 
disorder, but by his business partner's financial 
misdealings.  Although there is a medical opinion suggesting 
that the Veteran's anxiety disorder would make future 
employment difficult and unlikely, there is also evidence 
that the Veteran used work as a positive means of treating 
his anxiety disorder.   
 
In short, the record does not indicate this service-connected 
disability on appeal causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose, supra (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an increased rating greater than 50 percent 
for generalized anxiety disorder is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


